Citation Nr: 1640126	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  14-28 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder, including gout and bone spurs of the feet, to include as due to contaminated water exposure at Camp Lejeune. 

2.  Entitlement to service connection for muscle spasms in the right leg, to include as due to contaminated water exposure at Camp Lejeune. 

3.  Entitlement to service connection for muscle spasms in left leg, to include as due to contaminated water exposure at Camp Lejeune. 

4.  Entitlement to service connection for fibromyalgia, to include as due to contaminated water exposure at Camp Lejeune. 

5.  Entitlement to service connection for hypertension, to include as due to contaminated water exposure at Camp Lejeune. 

6.  Entitlement to service connection for low testosterone, to include as due to contaminated water exposure at Camp Lejeune. 

7.  Entitlement to service connection for migraine headaches, to include as due to contaminated water exposure at Camp Lejeune. 

8.  Entitlement to service connection for a psychiatric disorder-anxiety, depression, mood swings memory loss, to include as due to contaminated water exposure at Camp Lejeune. 

9.  Entitlement to an initial disability rating higher than 30 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1973 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February and October 2012, by a Department of Veterans Affairs (VA) Regional Office (RO).

The February 2012 rating decision granted service connection for bilateral hearing loss with a rating of 30 percent effective September 21 2011; and denied, in pertinent part, service connection for fibromyalgia, hypertension, low testosterone, migraine headaches, an acquired psychiatric disorder (anxiety depression, mood swings and memory loss), and muscle spasm m the left leg.  The October 2012 rating decision denied service connection for gout and bone spurs of the feet, and muscle spasms in the right leg.  

In July 2015, the Veteran testified by videoconference from the Pittsburg RO before the undersigned Veterans Law Judge sitting in Washington, D.C.  

The Board notes that VA medical records, and Social Security Administration (SSA) disability records, have been associated with the claims file since the statement of the case in August 2014.  These records will be considered by the agency of original jurisdiction on remand.  

The decision below addresses the issues of service connection for hypertension, low testosterone, and migraines, and an initial rating higher than 30 percent for bilateral hearing loss.  The issues of service connection for gout and bone spurs of the feet, muscle spasms in the legs, fibromyalgia, and a psychiatric disorder are addressed in the REMAND section following the decision and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Prior to promulgation of a decision by the Board, the Veteran withdrew, on the recording during his July 2015 videoconference Board hearing, his appeals for service connection for hypertension, low testosterone, and migraine headaches; and his appeal for an initial rating higher than 30 percent for bilateral hearing loss. 
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hypertension, to include as due to contaminated water exposure at Camp Lejeune, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for low testosterone, to include as due to contaminated water exposure at Camp Lejeune, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for migraine headaches, to include as due to contaminated water exposure at Camp Lejeune, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating higher than 30 percent for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

During his July 2015, videoconference Board hearing, the Veteran averred that he was withdrawing his appeals for service connection for hypertension, low testosterone, and migraine headaches; and his appeal for an initial rating higher than 30 percent for bilateral hearing loss.  See Board Hearing Transcript, pp. 8, 12-14.  There consequently remain no allegations of errors of fact or law for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to review these appeal and they are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5).


ORDER

The appeal of the issue of entitlement to service connection for hypertension, to include as due to contaminated water exposure at Camp Lejeune, is dismissed.

The appeal of the issue of entitlement to service connection for low testosterone, to include as due to contaminated water exposure at Camp Lejeune, is dismissed.

The appeal of the issue of entitlement to service connection for migraine headaches, to include as due to contaminated water exposure at Camp Lejeune, is dismissed.

The appeal of the issue of entitlement to an initial disability rating higher than 30 percent for bilateral hearing loss is dismissed.


REMAND

The Veteran continues to seek service connection for gout and bone spurs of the feet, left and right leg muscle spasms, fibromyalgia, and a psychiatric disorder-anxiety, depression, mood swings, memory loss.  For the reasons that follow the Board finds that further development is needed.

In August 2014, the RO issue a statement of the case.  Since that time, new VA feet and psychiatric examinations were conducted in 2016.  Additionally, SSA records, which pertain to the Veteran's fibromyalgia, were associated with the claims file in October 2014; and the Veteran has not waived review by the agency of original jurisdiction of any of this new evidence.  See 38 C.F.R. § 19.31(a). 

Additionally, during his July 2015 Board hearing the Veteran indicated that his leg muscle spasms and psychiatric problems may be due to his bilateral foot trouble.  See Board Hearing Transcript, p. 14.  On remand, a notice letter that apprises the Veteran of the criteria for service connection on a secondary basis should be sent.  Since the case is being returned it should also be updated to include VA treatment records dated after July 28, 2014.

Accordingly, these issues are REMANDED for the following actions:

1.  Send the Veteran a notice letter that apprises him of the information and evidence needed to substantiate a claim of service connection for bilateral leg muscle spasms and a psychiatric disorder on a secondary basis.

2.  Update the record to include all of the Veteran's VA medical records dated after July 28, 2014.

3.  Thereafter, schedule VA examinations with appropriate medical professionals in connection with the service connection claims pertaining to fibromyalgia, the feet, muscle spasms in the right and left legs, and a psychiatric disorder.  The entire claims file should be reviewed by the examiner.

The examiner should identify any present disabilities regarding the Veteran's claimed disabilities.

The examiner should provide an opinion for each identified disability as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise related to, the Veteran's military service, particularly to Camp Lejeune contaminated drinking water.

A complete rationale should be provided for each opinion reached.

4.  If service connection for the feet is granted, undertake additional development for the muscle spasm claims and the psychiatric disorder claim on a secondary basis.

5.  After completion of the above, re-adjudicate the issues of service connection for a bilateral foot disorder, bilateral leg muscle spasms, fibromyalgia, and a psychiatric disorder, to include as due to contaminated water exposure at Camp Lejeune, based on all the evidence of record.  All of the evidence associated with the claims file after the August 2014 statement of the case must be addressed.  If any claim remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


